Citation Nr: 0636248	
Decision Date: 11/21/06    Archive Date: 11/28/06

DOCKET NO.  04-30 207	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for right knee 
disability.

2.  Entitlement to service connection for left knee 
disability.

3.  Entitlement to service connection for right ankle 
disability.


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

M.W. Kreindler, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1969 to February 
1971.

This matter comes to the Board of Veterans' Appeals (Board) 
from a January 2004 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO).  A notice of 
disagreement was filed in April 2004, a statement of the case 
was issued in June 2004, and a substantive appeal was 
received in August 2004.  The veteran testified at a Board 
hearing before the undersigned in August 2006.

The April 2004 notice of disagreement also expressed 
disagreement with the January 2004 denial of service 
connection for tinnitus disability.  Pursuant to a June 2004 
rating decision, entitlement to service connection for 
tinnitus disability was granted, and a 10 percent disability 
rating was assigned.  The grant of service connection for 
tinnitus disability constituted a full award of the benefit 
sought on appeal as to this issue.  See Grantham v. Brown, 
114 F. 3d 1156, 1158 (Fed. Cir. 1997).  In May 2005, the 
veteran requested a higher initial rating for tinnitus 
disability, however, an August 2005 rating decision continued 
the 10 percent disability rating.  Neither the veteran nor 
his representative submitted a jurisdiction-conferring notice 
of disagreement as to the down-stream elements of effective 
date or compensation level within the applicable time period.  
Thus, those issues are not currently in appellate status.  
Id.



FINDINGS OF FACT

1.  The veteran's preexisting right knee disability did not 
increase in pathology during service.

2.  The veteran's current right knee disability, including 
arthritis, is not shown by competent evidence to be related 
to service in any way.

3.  The veteran's left knee disability was not manifested 
during active service or for many years thereafter, nor is 
any current left knee disability otherwise related to such 
service.

4.  The veteran's right ankle disability was not manifested 
during active service or for many years thereafter, nor is 
any current right ankle disability otherwise related to such 
service.



CONCLUSIONS OF LAW

1.  Right knee disability was not incurred in or aggravated 
by the veteran's active service, nor may arthritis be 
presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 
1110, 1111, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.306, 
3.307, 3.309 (2006).

2.  Left knee disability was not incurred in or aggravated by 
the veteran's active service, nor may arthritis be presumed 
to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).

3.  Right ankle disability was not incurred in or aggravated 
by the veteran's active service, nor may arthritis be 
presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 
1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2006).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which has been 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  Under the VCAA, VA has a duty to notify the 
veteran of any information and evidence needed to 
substantiate and complete a claim, and of what part of that 
evidence is to be provided by the claimant and what part VA 
will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004), held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  This decision has since 
been replaced by Pelegrini v. Principi, 18 Vet. App. 112 
(2004), in which the Court continued to recognize that 
typically a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, VA satisfied its 
duties to the veteran in a VCAA letter issued in June 2003.  
The letter predated the January 2004 rating decision.  
Subsequently, the veteran was issued another VCAA letter in 
June 2006.  See id.  Collectively, the VCAA letters notified 
the veteran of what information and evidence is needed to 
substantiate his claims, as well as what information and 
evidence must be submitted by the claimant, what information 
and evidence will be obtained by VA, and the need for the 
claimant to submit any evidence in his possession that 
pertains to the claims.  Id.; but see VA O.G.C. Prec. Op. No. 
1-2004 (Feb. 24, 2004).  Collectively, the June 2003 and June 
2006 VCAA letters have clearly advised the veteran of the 
evidence necessary to substantiate his claims. 

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, 19 Vet. App. at 486.  
         
In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate the claims of service connection, but there has 
been no notice of the specific types of evidence necessary to 
establish a disability rating or an effective date.  Despite 
the inadequate notice provided to the veteran, the Board 
finds no prejudice to him in proceeding with the issuance of 
a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the appellant has been prejudiced 
thereby).  The Board notes that the RO did furnish the 
veteran letters in June 2003 and June 2006 which advised him 
of the evidence necessary to support his service connection 
claims and the general types of evidence that affect a 
disability rating or effective date.  Since the Board 
concludes below that the preponderance of the evidence is 
against entitlement to service connection, any questions as 
to the appropriate disability rating and effective date to be 
assigned are rendered moot. 

The Board also finds that VA has complied with all assistance 
provisions of VCAA.  The evidence of record contains the 
veteran's service medical records and post-service private 
medical records.  At his hearing in August 2006, the veteran 
requested approximately 60 days in which to submit additional 
evidence.  Hearing transcript, page 3. He has been afforded 
such time, and no further evidence was received.  There is no 
indication of relevant, outstanding records which would 
support the veteran's claims.  38 U.S.C.A. § 5103A(c); 
38 C.F.R. § 3.159(c)(1)-(3).  As will be discussed in more 
detail below, the Board finds that it is unnecessary to 
obtain VA examinations with regard to the issues on appeal.  

For all the foregoing reasons, the Board concludes that VA's 
duties to the veteran have been fulfilled with respect to the 
issues on appeal.

Criteria & Analysis

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Additionally, for veterans who have served 90 
days or more of active service during a war period or after 
December 31, 1946, certain chronic disabilities, such as 
arthritis, are presumed to have been incurred in service if 
manifested to a compensable degree within one year of 
discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. 
§§ 3.307, 3.309.  Service connection may also be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection may also be granted for any pre-existing 
disease or disability that is aggravated by service.  See 38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto.  Only such conditions as are recorded 
in examination reports are to be considered as noted.  38 
U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  

A preexisting disease or injury will be considered to have 
been aggravated by military service where there is an 
increase in disability during such service, unless there is a 
specific finding that the increase in disability is due to 
the natural progress of the disease.  38 U.S.C.A. § 1153; 38 
C.F.R. § 3.306(a); see Green v. Derwinski, 1 Vet. App. 320, 
322-23 (1991).

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 C.F.R. § 3.306.  Temporary or 
intermittent flare-ups of a pre-existing injury or disease 
are not sufficient to be considered "aggravation in 
service" unless the underlying condition as contrasted to 
symptoms, is worsened.  Jensen v. Brown, 4 Vet. App. 304, 
306-07 (1993); Hunt v. Derwinski, 1 Vet. App. 292 (1991).

In May 1969, the veteran's private physician completed a 
'Report of Special Diseases' with regard to the veteran's 
right knee.  The examiner noted "knee problem" from January 
1967 to August 1967.  The frequency of attacks were monthly.  
Treatment rendered was an ace [wrap] and aspirin.  The 
diagnosis was internal derangement of knee.  The prognosis 
was "poor."  The physician noted that he treated the 
veteran from August 1967 to May 1968, but that the veteran 
was not currently under his care.  

On a Report of Medical History completed by the veteran in 
May 1969, he checked the 'Yes' box with regard to '"trick" 
or locked knee.'  He reported that his right knee is painful 
and locks.  A May 1969 Report of Medical Examination 
reflected that the veteran underwent an orthopedic 
consultation.  At the consultation, the veteran claimed to be 
completely asymptomatic.  He reported that 4 months prior he 
had pain and locking in his right knee.  He reported one day 
of stiffness 8 months prior without any sequelae or 
recurrence.  He denied swelling, instability or pain 
recently.  He was able to squat fully without pain.  There 
was no effusion.  Ligaments were stable.  There was no joint 
line tenderness.  An x-ray of the right knee was normal.  The 
diagnosis was normal right knee, and he was deemed fit for 
duty.  Service medical records do not reflect any complaints 
related to the knees or right ankle.  On a Report of Medical 
Examination performed in February 1971 for separation 
purposes, his lower extremities were clinically evaluated as 
normal.  The veteran noted that "since my last phy my 
condition has not changed" and reported that his condition 
was "good."  No defects or diagnoses were reflected on the 
examination report.

Post-service, the private medical records on file reflect 
that in March 1995, the veteran sought emergency treatment 
complaining of increasing pain in the left knee.  He reported 
that he had done some extensive walking in the mall which was 
somewhat unusual for him, and also had been wearing cowboy 
boots which were somewhat uncomfortable, thus he wondered 
about strain to the knees due to these activities.  The 
examiner noted a history of inflammatory arthritis and gout.  
The diagnosis rendered was acute inflammation of the left 
knee.  

The private medical records on file reflect a private x-ray 
examination report completed in April 1997 which shows 
moderate degenerative change of the right knee.  In May 1997, 
the veteran sought treatment with Brian D. Wittenberg, M.D., 
complaining of bilateral knee pain, reporting that his left 
knee bothered him more than his right for the past six weeks.  
It was noted that he had degenerative changes involving the 
right knee, as opposed to the left.  He appeared to suffer 
from left-sided patellofemoral maltracking, moreso than the 
right.  In December 1997, the veteran underwent right knee 
arthroscopy, chondroplasty of patella as well as femoral 
groove, medial femoral condyle, lateral tibial plateau.  The 
postoperative diagnosis was right knee patellofemoral 
arthritis, severe lateral knee arthritis, medial femoral 
condyle defect.  Subsequent records reflect complaints 
related to and treatment for bilateral knee arthritis.  In 
January 2003, the veteran underwent left total knee 
arthroplasty.  The postoperative diagnosis was left knee 
degenerative arthritis.

A November 2002 x-ray examination report reflects moderate 
ankle joint arthritis.  

Correspondence dated in May 2003 from Katalin B. Szloboda, 
M.D., states that the veteran had been a patient since 
December 2001.  The physician stated that the veteran had a 
long standing history of osteoarthritis of both knees which 
recently became worse, and he eventually needed left knee 
replacement which was performed in January 2003.  Dr. 
Szloboda stated that the veteran had knee complaints for at 
least thirty years, and it is at least as likely as not that 
his bilateral knee conditions are related to his military 
service or were made worse by his military service.

The veteran underwent a VA examination in December 2003.  The 
veteran reported that prior to service he had minor problems 
with his right knee with occasional locking, but he was 
examined and released for military service.  He reported that 
during basic training, he had recurrent pain in his right 
knee.  He claimed that he was examined and advised, but 
continued working.  Thereafter, while in Vietnam, he was 
involved in infantry unit carrying and lifting as well as 
moving equipment, unloading trucks and similar activities.  
During this time, he reporting having discomfort and pain in 
his right knee, but continued to work.  He could not run and 
there was no history of any specific injury.  Subsequent to 
service, he reported that his right knee continued to get 
worse and sometime in 1990 he had arthroscopic surgery on his 
right knee.  There was only temporary improvement.  He began 
having left knee pain in 1991 or 1992 and in January 2003 he 
had total knee arthoplasty on the left side.  He was waiting 
to undergo total knee arthroplasty on the right side in 
January 2004.  He reported right ankle pain but denied any 
specific history of an injury.  The diagnoses were as 
follows:  

History of right knee injury while in 
military.  Continued knee discomfort, 
undergoing arthroscopic surgery on the 
right side.  Subsequent times, the left 
knee began to be painful and had total 
knee arthroplasty in [January 2003].  
Currently, his right knee revealed 
considerable degenerative arthritis with 
looseness of ligaments.  He is due to 
total knee arthroplasty sometime in first 
week of [January 2004].  Left knee 
revealed status post arthroplasty in 
satisfactory condition.  Right ankle 
revealed mild arthritis change with soft 
tissue calcification.

Based upon a review of the service medical records, private 
medical records, private opinion of record, VA examination 
report, and testimony of record, the Board finds that service 
connection is not warranted for the claimed bilateral knee 
and right ankle disabilities.  

With regard to the veteran's claimed right knee disability, 
the Board acknowledges that the evidence is clear and 
unmistakable that the veteran had a condition which pre-
existed service which was manifested by pain, stiffness, and 
locking.  He sought treatment in 1967 and the examiner 
diagnosed internal derangement of the knee, with a "poor" 
prognosis.  Upon entry into service in July 1969, the veteran 
reported his past right knee problems.  However, he was 
apparently asymptomatic as there were no objective findings 
of a right knee disability.  He was deemed fit for duty.  
Despite the veteran's current statements and testimony that 
he incurred recurrent right knee pain and discomfort during 
service, the service medical records are devoid of any 
complaints related to the right knee, to include any 
complaints of aggravation of his pre-existing right knee 
condition.  Even acknowledging that the veteran may have 
experienced symptomatology related to his pre-existing right 
knee disability in service, his separation examination does 
not reflect any right knee disability.  In sum, the 
contemporaneous service medical records, which are of high 
probative value, demonstrate that the veteran's right knee 
disorder underwent no increase in severity during service.  
Moreover, the first initial post-service objective findings 
related to the right knee are contained in an April 1997 x-
ray examination report, thus constituting a 28 year gap after 
separation from service.  Additionally, the veteran did not 
seek to apply for compensation benefits until many decades 
after service separation.  These facts suggest that any right 
knee pain or discomfort that the veteran may have experienced 
during service was acute and transitory and resolved without 
residual disability.  See Maxson v. West, 12 Vet. App. 453 
(1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000) (incurrence of 
a disorder or disease during service may be rebutted by 
absence of medical treatment for, or related complaints 
about, the claimed condition for a prolonged period after 
service).

With regard to his claimed left knee and right ankle 
disabilities, as discussed hereinabove, the service medical 
records are devoid of any complaints related to these 
extremities, and his lower extremities were clinically 
evaluated as normal upon separation from service.  Post-
service, the veteran did not seek treatment for complaints 
related to the left knee until March 1995, thus over 24 years 
after separation from service.  Moreover, such complaints 
were related to walking long distances and wearing cowboy 
boots.  With regard to the right ankle, there are no 
objective findings until November 2002, thus over 30 years 
after separation from service.  

The Board has considered the May 2003 private opinion of Dr. 
Szloboda, the veteran's treating physician since 2001 (about 
30 years after service).  Both the Federal Circuit and Court 
have specifically rejected the "treating physician rule." 
White v. Principi, 243 F.3d 1378 (Fed. Cir. 2001); Guerrieri 
v. Brown, 4 Vet. App. 467 (1993).  Instead, in offering 
guidance on the assessment of the probative value of medical 
opinion evidence, the Court has instructed that it should be 
based on the medical expert's personal examination of the 
patient, the physician's knowledge and skill in analyzing the 
data, and the medical opinion that the physician reaches. 
Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005); 
Guerrieri v. Brown, 4 Vet. App. at 470-71.  It is evident 
that in offering a positive opinion of an etiological 
relationship of the veteran's bilateral knee disability to 
service, the physician relied on the unsupported history 
supplied by the veteran.  In proffering the positive opinion 
of an etiological relationship to his military service, the 
physician specifically relied on the veteran's report of 
having knee complaints for at least thirty years.  However, 
in fact, the objective evidence of record reflects a right 
knee condition which pre-existed service, no complaints 
related to the right or left knee in service, and no post-
service complaints related to the left knee until 
approximately 24 years later and no complaints related to the 
right knee until approximately 28 years later.  None of these 
factors were discussed or acknowledged by the private doctor, 
nor was the claims file available for review (which would 
have provided the specific documentation on which to provide 
a sound opinion).  Likewise, the December 2003 VA examiner 
noted a right knee injury in service, although it is apparent 
that such notation was based strictly on the veteran's 
historical reports.  As discussed hereinabove, the service 
medical records are devoid of any complaints related to the 
right knee.  Thus, these opinions are of no probative weight.  
See Elkins v. Brown, 5 Vet. App. 474, 478 (1993) (rejecting a 
medical opinion as "immaterial" where there was no indication 
that the physician reviewed the claimant's service medical 
records or any other relevant documents which would have 
enabled him to form an opinion on service connection on an 
independent basis).  The Board points out that, as a medical 
opinion can be no better than the facts alleged by the 
veteran, an opinion based on an inaccurate (and/or 
incomplete) factual premise has no probative value.  See 
Reonal v. Brown, 5 Vet. App. 460, 461 (1993); Swann v. Brown, 
5 Vet. App. 229, 233 (1993); Black v. Brown, 5 Vet. App. 179, 
180 (1993).  In sum, the medical opinions of record are not 
probative.

It is also relevant that the veteran specifically reported at 
his separation examination that his condition had not changed 
since his last physical and that his condition was good.  
Although the veteran now asserts incidents in service that he 
contends caused his current bilateral knee and right ankle 
disabilities, the Board finds that the contemporaneous 
records are entitled to far more probative weight than the 
recollections of the veteran of events which occurred decades 
previously.  The negative clinical and documentary evidence 
post-service for over two decades is more probative than the 
remote assertions of the veteran. The Board observes that not 
only may the veteran's memory be dimmed with time, but self-
interest may also play a role in the more recent statements.   
See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) [VA 
cannot ignore a veteran's testimony simply because the 
veteran is an interested party; personal interest may, 
however, affect the credibility of the evidence].  In any 
event, the veteran is not competent to render an opinion 
regarding diagnosis or etiology.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).

It is noted that the RO did not provide a VA examiner to 
review the claims file for a nexus opinion for this service 
connection claim and per recent precedent, such is not 
required in order to make a final adjudication.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006), states, that in disability 
compensation (service connection) claims, VA must provide a 
medical examination [for a nexus opinion, as applicable] when 
there is (1) competent evidence of a current disability or 
persistent or recurrent symptoms of a disability, and (2) 
evidence establishing that an event, injury, or disease 
occurred in service or establishing certain diseases 
manifesting during an applicable presumptive period for which 
the claimant qualifies, and (3) an indication that the 
disability or persistent or recurrent symptoms of a 
disability may be associated with the veteran's service or 
with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the VA to 
make a decision on the claim.  Simply stated, the standards 
of McLendon are not met in this case. 

Initially, the evidence does not establish that the veteran 
suffered "an event, injury or disease in service," with 
regard to his knees or right ankle, so it is not necessary to 
obtain a VA medical opinion with regard to etiology.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  In other 
words, absent such evidence, the Board finds that it is 
unnecessary to require the veteran to report for a VA medical 
examination or to ask a medical expert to review the record 
because any examination report or medical opinion could not 
provide competent evidence of the incurrence of a right knee, 
left knee, or right ankle injury in service.  Moreover, given 
the absence of any competent evidence of the claimed post-
service disabilities until more than 24 years after service, 
any current opinion provided at this point would be no more 
than speculative.  See 38 C.F.R. § 3.102 (2006) (a finding of 
service connection may not be based on a resort to 
speculation or even remote possibility).  

In conclusion, the competent and probative evidence shows no 
indication of a nexus between the veteran's current right 
knee, left knee, and right ankle disabilities, and his period 
of active duty service.  Although medical evidence clearly 
demonstrates current diagnoses related to the knees and right 
ankle, such initial post-service findings fail to establish 
any relationship between the current disabilities and 
service.  Accordingly, the Board finds that the preponderance 
of the evidence is against the veteran's claims of service 
connection.  Consequently, the benefit-of-the-doubt-rule does 
not apply, and the claims must be denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).




ORDER

Service connection for right knee disability is denied.  

Service connection for left knee disability is denied.  

Service connection for right ankle disability is denied.  



____________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


